DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2022 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9 filed on 03/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-5, 7-9 are objected to because of the following informalities: 
Claim 1 (line 10), “a focus state-” should be changed to --a focus state--.
Claim 1 (line 15), “area-” should be changed to --area--.
Claim 1 (line 16), “shift a position” should be changed to --shift the position--.
Claim 1 (line 19), “a position” should be changed to --the position--.
Claim 1 (line 21), “after the shift” should be changed to --after a shift--.

Claims 2-5, 7-9 are objected as being dependent from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Igarashi et al. (US 2005/0189419) further in view of ITO (US 2017/0347017) and Moriya et al. (US 2004/0036792).
Regarding claim 1, Bruner et al. discloses an imaging apparatus, comprising:
an imager (image sensor 205, figures 2A-2C, 14, column 3, lines 45-67; column 8, lines 37-67) configured to capture a subject image formed via an optical system (lens assembly 215, figures 2A-2C, 14, column 3, lines 45-67; column 8, lines 37-67) including a focus lens (focus lens included in lens assembly 215, figures 2A-2C, 14, column 3, lines 45-67; column 8, lines 37-67), to generate image data;
a display (display 1410, figures 1, 14, column 1, lines 35-50; column 8, lines 37-67) configured to display an image indicated by the image data;
user interface (user interface 1415, figures 3, 14, column 4, lines 6-19; column 4 line 46 - column 5, line 23; column 8, lines 37-67) configured to receive a user operation;
a controller (processor 1405, figures 2A-2C, 3, 5, 8, 14; column 3, lines 45-67; column 4, lines 6-19; column 4, line 46 - column 5, line 23; column 8, line 37 – column 9, line 34) configured to control a focusing operation for adjusting a position of the focus lens along the optical axis in the optical system according to an evaluation value for a focus state, wherein
in response to the user operation in a case where a first subject (flower 110, figure 1, column 1, lines 25-50) and a second subject (grass 115, figure 1, column 1, lines 25-50) having a different distance from the imaging apparatus than the first subject are within an autofocus area (autofocus area 105, figure 1, column 1, lines 25-50), the controller is operable to shift the position of the focus lens (the autofocus system judges the lens position needed to bring the background grass into focus as proper, figure 1, column 1, lines 25-50).
Bruner et al. fails to disclose user interface configured to receive a user operation selecting a direction from two directions along an optical axis to reduce or increase a distance to a subject to be focused automatically.
However, Igarashi et al. discloses user interface (long distance button 202 and short distance button 204, figures 1-2, 5A-5B, paragraphs [0010], [0069]-[0073]) configured to receive a user operation selecting a direction from two directions along an optical axis to reduce or increase a distance to a subject to be focused automatically.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Brunner et al. and Igarashi et al.  by the teaching of ITO in order to enable the user can execute image capturing as intended by selecting a correct main object distance (paragraph [0073]).
Bruner et al. and Igarashi et al. fail to disclose the controller is operable to shift the position of the focus lens by a shift width from a current position of the focus lens to a start position toward the direction indicated by the user operation among two directions along the optical axis, the start position being a position of the focus lens for starting the focusing operation, and cause the focusing operation to start from the start position after the shift.
However, ITO discloses the controller is operable to shift the position of the focus lens by a shift width (the difference “delta” or initial position driving “init_drv”driving, figure 5, step S407, S410, paragraphs [0058], [0060]) from a current position (current position of focus lens “pos_now”, figure 5, paragraphs [0058], [0060]) of the focus lens to a start position (an initial position that is a start position, figure 5, paragraphs [0058], [0060]) toward the direction selected by the user operation to reduce or increase a distance to a subject to be focused (which is disclosed in Igarashi et al., figures 1-2, 5A-5B, paragraphs [0010], [0069]-[0073]), the start position being a position of the focus lens for starting the focusing operation (figure 5, paragraphs [0058], [0060]), and cause the focusing operation to start from the start position after the shift (END, to “start scan driving,” figure 5, paragraphs [0058], [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Brunner et al. and Igarashi et al.  by the teaching of ITO in order to enable the AF speed to be increased (paragraph [0071]).
Bruner et al., Igarashi et al. and ITO fail to disclose wherein the controller is operable to cause the display to display a graph indicating the evaluation value for a focus state in each position of the focus lens.
However, Moriya et al. discloses wherein the controller is operable to cause the display to display a graph indicating the evaluation value for a focus state in each position of the focus lens (a graph of the focus evaluation value is displayed on a monitor, figures 4, 6-8, paragraphs [0008], [0073]-[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Bruner et al., Igarashi et al. and ITO by the teaching of Moriya et al. in order to enable an operator to readily obtain information on the focus evaluation value in a case such as an AF malfunction and thereby referring to the information to elucidate the cause of the AF malfunction (see abstract).

Regarding claim 7, Brunner et al. discloses wherein in response to the instruction given during an operation of continuously repeating the focusing operation, the controller is operable to shift the position of the focus lens and perform the focusing operation again (figure 3, column 4, lines 6-19; column 4, line 46 - column 5, line 23).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Igarashi et al. (US 2005/0189419) and ITO (US 2017/0347017) further in view of Moriya et al. (US 2004/0036792) and Onozawa (US 7,324,151).
Regarding claim 2, Brunner et al., Igarashi et al., ITO and Moriya et al. fail to disclose wherein the controller is operable to move the focus lens according to a user operation input to the user interface with the graph being displayed.
However, Onozawa discloses wherein the controller is operable to move the focus lens according to a user operation input to the user interface with the graph being displayed (figures 1-5, column 5, line 55 – column 6, line 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Bruner et al., Igarashi et al. and ITO and Moriya et al. by the teaching of Onozawa in order to allow a user can recognize and confirm the past and the current focusing conditions on the LCD by an objective evaluation method (column 6, lines 19-21).

Regarding claim 3, Brunner et al., Igarashi et al., ITO and Moriya et al. fail to disclose wherein the controller is operable to cause the display to display a pointer.
However, Onozawa discloses wherein the controller is operable to cause the display to display a pointer (bar 123, figures 2-3, column 3, line 60 – column 4, line 15) indicating a current position of the focus lens in the graph.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Bruner et al., Igarashi et al. and ITO and Moriya et al. by the teaching of Onozawa in order to allow a user can recognize and confirm the past and the current focusing conditions on the LCD by an objective evaluation method (column 6, lines 19-21).

Regarding claim 4, Brunner et al., Igarashi et al., ITO and Moriya et al. fail to disclose wherein the controller is operable to cause the display to display a marker.
However, Onozawa discloses wherein the controller is operable to cause the display to display a marker (bar 123, figures 2-3, column 3, line 60 – column 4, line 15) indicating a focus position detected by the focusing operation in the graph.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Bruner et al., Igarashi et al. and ITO and Moriya et al. by the teaching of Onozawa in order to allow a user can recognize and confirm the past and the current focusing conditions on the LCD by an objective evaluation method (column 6, lines 19-21).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Igarashi et al. (US 2005/0189419) and ITO (US 2017/0347017) further in view of Moriya et al. (US 2004/0036792) and Onozawa (US 7,324,151) and CHEONG et al. (US 2016/0103830).
Regarding claim 5, Brunner et al., Igarashi et al., ITO, Moriya et al. and Onozawa fail to disclose wherein the marker includes a thumbnail image based on the image data generated by the imager at the focus position.
However, CHEONG et al. discloses wherein the marker includes a thumbnail image based on the image data generated by the imager at the focus position (CHEONG et al. discloses a thumbnail corresponding to a position of the scene marker which is closest to the current pause position 110 is displayed, figures 1A-1D, 3A-3D, paragraphs [0055], [0069]-[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Brunner et al., Igarashi et al., ITO and Moriya et al. fail to disclose by the teaching of CHEONG et al. in order to let a user to visually select a desire scene to be focus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Igarashi et al. (US 2005/0189419) and ITO (US 2017/0347017) further in view of Moriya et al. (US 2004/0036792) and Matsumoto (US 2019/0394409).
Regarding claim 9, Brunner et al., Igarashi et al., and Moriya et al. fail to disclose wherein the user interface is operable to receive the user operation on the displayed graph for pointing the position of the focus lens in the displayed graph, and
the controller is operable to move the focus lens to the pointed position according to the user operation on the displayed graph.
However, Matsumoto discloses disclose wherein
the user interface (display unit 28, figures 2A, 3, paragraphs [0025], [0061]-[0071]) is operable to receive a user operation on the displayed graph (bar 305, figures 2A, 3, paragraphs [0025], [0061]-[0071]) for pointing a position of the focus lens (focus distance indicator 305 indicates a position of focus lens, figure 3, paragraphs [0025], [0071], [0075]) in the displayed graph, and
the controller is operable to move the focus lens to the pointed position according to the user operation on the displayed graph (figure 3, paragraphs [0025], [0071]-[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Brunner et al., Igarashi et al., and Moriya et al. by the teaching of Matsumoto in order to provide an electronic device capable of appropriately assisting focus adjustment operation made by a user in accordance with the properties of a lens unit (paragraph [0005]).

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          6/10/2022